DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (U.S. PG Pub No.: 2009/0133435 A1), hereinafter referred to as Toyoshima et al. ‘435, in view of McAllister et al. (U.S. PG Pub No.: 2001/00322478 A1), hereinafter referred to as McAllister et al. ‘478.

Regarding claim 1, Toyoshima et al. ‘435 disclose a gas-liquid separator (8) comprising: a sealed container formed by a main body portion (MB) having a cylindrical shape, a top portion (TP) covering an upper end side (UES) of the main body portion, and a bottom portion (BP) covering a lower end side (LES) of the main body portion {as shown in Fig. 4: ¶ [0028], wherein accumulator constitutes a gas-liquid separator}; an inlet inner pipe (8a) {as shown in Fig. 4: ¶ [0028]}; and a suction inner pipe (8b), the inlet inner pipe and the suction inner pipe being disposed in an interior (8C) of the sealed container, wherein the top portion comprises an inlet pipe connecting portion (IPC) continuing to the inlet inner pipe and constituting a connecting portion of inlet pipe (IP) through which a gas-liquid two-phase fluid (gas refrigerant) flows in, wherein the bottom portion comprises a suction pipe connecting portion (28) continuing to the suction inner pipe and from which a gas of the gas-liquid two-phase fluid flows out, and a liquid outlet pipe (24a) connecting portion from which a liquid of the gas-liquid two-phase fluid (gas refrigerant) flows out, wherein the liquid outlet pipe connecting portion is disposed at a radially central portion of the bottom portion, and the suction pipe connecting portion is disposed at any other location than the central portion {as shown in annotated Fig. 4: ¶¶ [0028-0029]}.  
However, Toyoshima et al. ‘435 filed to disclose the limitations of wherein the suction inner pipe has a bend portion formed by bending part of the suction inner pipe, the bend portion allowing the suction inner pipe to be disposed in an upper portion of a central portion.
McAllister et al. ‘478 teach: the concept of the wherein the suction inner pipe (26) has a bend portion (26B) formed by bending part of the suction inner pipe, the bend portion allowing the suction inner pipe to be disposed in an upper portion (26A) of a central portion (x-x) {as shown in annotated Fig. 5: ¶ [0043]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Toyoshima et al. ‘435 in view of McAllister et al. ‘478 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Toyoshima et al. ‘435 and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 1, wherein in the sealed container, an area defined from the top portion to a boundary surface (BS) situated a predetermined dimension away from the top portion constitutes a swirling area where the gas-liquid two-phase refrigerant flowing from the inlet pipe into the sealed container is made into a swirling current, causing the gas-liquid two-phase refrigerant to be separated into gas and liquid, and wherein the bend portion is disposed further downwards than the boundary surface{see annotated Fig. 4: wherein an imaginary surface situated a predetermined dimension away from the top portion in the interior of the accumulator constitute an area defined as down as a boundary surface or a swirling area}.

Regarding claims 3 and 4, the combination of Toyoshima et al. ‘435 and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claims 1 and 2, respectively, Toyoshima et al. ‘435 disclose an air conditioner comprising: an outdoor unit (100) comprising the gas-liquid separator (8), the inlet pipe and a compressor (1) according to claims 1 and 2, respectively; and an indoor unit (200) connected with the outdoor unit by way of a refrigerant piping (13/14), wherein the suction pipe connecting portion of the gas-liquid separator is connected with the compressor by way of the suction pipe (28) {as shown in annotated Fig. 1: ¶ [0023]}.  

Regarding claim 5, the combination of Toyoshima et al. ‘435 and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 2, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein the bend portion is disposed further downwards within the interior of the sealed container than the boundary surface {as shown in annotated Fig. 5: wherein portion (22) constitutes the bottom portion}.
  
Regarding claim 6, the combination of Toyoshima et al. ‘435 and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 1, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein a top portion (26A) of the suction inner pipe is disposed within the interior of the sealed container and along a center axis (x-x) of the main body portion of the sealed container {as shown in annotated Fig. 5: wherein portion (22) constitutes the bottom portion}.  

Regarding claim 7, the combination of Toyoshima et al. ‘435 and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 6, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein a bottom portion of the suction inner pipe is disposed within the interior of the sealed container and offset from the center axis of the main body portion of the sealed container {as shown in annotated Fig. 5: wherein portion (22) constitutes the bottom portion}.  

Regarding claim 8, the combination of Toyoshima et al. ‘435 and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 7, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein the bend portion is provided between the top portion and the bottom portion of the suction inner pipe {as shown in annotated Fig. 5}.  

Regarding claim 9, the combination of Toyoshima et al. ‘435 and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 1, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein the bend portion of the suction inner pipe is disposed completely within the interior of the sealed container and 

    PNG
    media_image1.png
    1036
    936
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1018
    932
    media_image2.png
    Greyscale






Examiner’s Comments   
2.       For applicant’s information, the amendment to the specification, which removed the informality, overcomes the previous objection to the specification. Therefore, the objection has been withdrawn.
Response to Arguments
3.       Applicant's arguments, see pages 8-11, filed 03/11/2021, with respect to the rejection of claims 1-4 under 35 USC § 102(a)(1) have been fully considered but are moot in view of the new ground of rejection in view of McAllister et al. ‘478 as detailed above. 

Conclusion
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5247813 A to Bottum; Edward W.
U.S. Patent No. 5596881 A to Wilson; Tom C. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
04/08/2021.